Per Curiam.
The judgment of the Court of Appeals in this case reversing the judgment of the trial court has been affirmed by the Supreme Court (Town of Fort Oglethorpe v. Phillips, 224 Ga. 834 (165 SE2d 141)), but, the judgment of reversal being based upon a different legal theory, the judgment of this court (118 Ga. App. 62 (162 SE2d 771)), is hereby vacated and the opinion and judgment of the Supreme Court are hereby adopted and conformed to by this court.

The judgment of the trial court is reversed.


Felton, O. J., Bell, P. J., Jordan, P. J., Hall, Bberhardt, Pannell, Deen, Quillian and Whitman, JJ., concur.